Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4429 Dreyfus U.S. Treasury Long Term Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 10 Statement of Financial Futures 10 Statement of Options Written 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 25 Important Tax Information 26 Information About the Review and Approval of the Funds Management Agreement 30 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus U.S. Treasury Long Term Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus U.S.Treasury Long Term Fund, covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the financial markets. A credit crunch that began in 2007 exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. U.S. government securities generally fared well in the ensuing flight to quality, but riskier bond market sectors suffered sharp price declines. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them. Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Robert Bayston, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2008, Dreyfus U.S. Treasury Long Term Fund achieved a total return of 21.59%. 1 In comparison, the funds benchmark, the Merrill Lynch Governments, U.S.Treasury, Long-Term Index (the Index), achieved a total return of 24.35% for the same period. 2 U.S. Treasury securities represented one of very few sectors of the global financial markets that fared well in 2008 as investors flocked to traditional safe havens, most notably U.S.Treasuries, while riskier areas of the stock and bond markets declined precipitously.The fund return was lower than its benchmark, due mainly to a focus on 20- to 25-year maturity Treasuries and an overweight position in U.S. government agency debentures. The Funds Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. As a U.S. Treasury securities fund, the fund invests in U.S. Treasury bills, notes, bonds and other securities that are issued or guaranteed by the U.S. government and its agencies or instrumentalities. The fund may also invest in options and futures and enter into repurchase agreements with securities dealers that are backed by U.S.Treasuries. Since U.S.Treasury bills, notes and bonds are backed by the full faith and credit of the U.S. government, they are generally considered among the highest-quality investments available.By investing in these obligations,the fund seeks to maintain a high degree of credit safety. Of course, the market value of the funds securities and the value of fund shares are not insured or guaranteed by the U.S. government.The fund generally maintains a dollar-weighted average maturity that exceeds 10 years, which can result in significant risk of principal decline if interest rates rise sharply. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Treasuries Provided Shelter in the Financial Crisis A credit crunch that began in 2007 developed into a full-blown global financial crisis over the summer of 2008, sending repercussions throughout the worlds credit markets.As the crisis intensified in September,very difficult liquidity conditions in various markets nearly led to the collapse of the global banking system. Unprecedented interventions by government and monetary authorities, which pumped billions of dollars into the system and rescued struggling corporations, helped thaw frozen credit markets by year-end. These efforts included the Troubled Asset Relief Program (TARP) from Congress and coordinated cuts of short-term interest rates by central banks, including the Federal Reserve Board (the Fed), which reduced its target for the overnight federal funds rate to 0% to 0.25%, a record low. Meanwhile, slumping housing markets, rising unemployment and sharply lower consumer confidence exacerbated a U.S. economic downturn. In November, the National Bureau of Economic Research officially declared that the U.S. economy has been mired in recession since late 2007. As market conditions deteriorated, deleveraging pressures led to broadly lower prices for stocks and most bonds. However, U.S.Treasury securities were a notable exception, gaining value when risk-averse investors flocked to U.S. government-backed investments. Returns were especially robust among long-term U.S.Treasury securities, which posted positive double-digit absolute returns for the year. Agency Debentures Muted Fund Returns Although the fund participated to a substantial degree in the market rally, its holdings of U.S. government agency debentures lagged U.S. Treasury securities when government-sponsored enterprises Fannie Mae and Freddie Mac reported massive sub-prime losses.These securities recovered most of their lost value after the mortgage agencies were effectively nationalized by the federal government and the Fed launched a program to purchase agency debentures to offset selling pressure from Asian central banks. In addition, our focus on Treasuries 4 with maturities of 20 to 25 years prevented the fund from participating more fully in relative strength among 30-year Treasury bonds. The fund achieved more positive relative performance from its interest rate strategies, as we had positioned it early for wider yield differences along the markets maturity range.The longer term segment of the yield curve steepened modestly in the early part of the year as short-term interest rates fell more than longer-term yields due to inflation concerns. We later shifted to a more neutral posture when inflation worries subsided and yield differences narrowed.At times during the year, the fund also received positive contributions to performance from derivatives designed to take advantage of heightened market volatility. Maintaining a Cautious Investment Posture As of year-end, the U.S. economy has continued to weaken, and the financial crisis has persisted. However, low expectations for 2009 appear to have already been priced into U.S.Treasury securities, which currently carry historically low yields.While low yields could persist for some time, we have begun to explore opportunities for diversification. For example, Treasury Inflation Protected Securities appear to be attractively valued and could provide protection in the event of an unexpected upsurge in inflation. We also may consider positions in government-backed bank debt under the Federal Deposit Insurance Corporations new Temporary Liquidity Guarantee Program. January 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Merrill Lynch Governments, U.S.Treasury, Long-Term Index is an unmanaged performance benchmark for Treasury securities with maturities of 10 years and over; issues in the index must have par amounts outstanding greater than or equal to $1 billion. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/08 1 Year 5 Years 10 Years Fund 21.59% 8.32% 6.77%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus U.S.Treasury Long Term Fund on 12/31/98 to a $10,000 investment made in the Merrill Lynch Governments, U.S.Treasury, Long-Term (10Years and Over) Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account fees and expenses.The Index is an unmanaged performance benchmark for Treasury securities with maturities of 10 years and over; issues in the Index must have par amounts outstanding greater than or equal to $1 billion. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Treasury Long Term Fund from July 1, 2008 to December 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2008 Expenses paid per $1,000  $3.60 Ending value (after expenses) $1,204.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2008 Expenses paid per $1,000  $3.30 Ending value (after expenses) $1,021.87  Expenses are equal to the funds annualized expense ratio of .65%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS December 31, 2008 Coupon Maturity Principal Bonds and Notes98.1% Rate (%) Date Amount ($) Value ($) AssetBacked Ctfs.1.5% Small Business Administration, Ser. 2005-P10A, Cl. 1 4.64 2/10/15 1,703,938 U.S. Government Agencies9.9% Federal National Mortgage Association, Notes 5.00 2/13/17 1,560,000 a 1,772,798 Federal National Mortgage Association, Notes 5.38 6/12/17 3,685,000 a 4,312,707 Residual FundingStrip, Bonds 0.00 4/15/30 11,465,000 b 5,328,244 U.S. Government Agencies/ Mortgage-Backed2.1% Government National Mortgage Association I: Ser. 2005-9, Cl. A, 4.03%, 5/16/22 161,963 161,484 Ser. 2006-6, Cl. A, 4.05%, 10/16/23 164,156 164,695 Ser. 2006-9, Cl. A, 4.20%, 8/16/26 458,329 461,890 Ser. 2006-5, Cl. A, 4.24%, 7/16/29 1,595,143 1,609,777 U.S. Treasury Bonds82.3% 5.25%, 2/15/29 10,545,000 c,d 13,986,962 6.00%, 2/15/26 8,863,000 d 12,372,198 6.13%, 11/15/27 10,555,000 d 15,138,182 6.25%, 8/15/23 8,000,000 d 10,913,752 6.38%, 8/15/27 9,930,000 d 14,535,038 7.25%, 8/15/22 6,085,000 8,848,923 8.00%, 11/15/21 7,560,000 d 11,465,216 8.75%, 8/15/20 4,895,000 d 7,643,087 U.S. Treasury Notes2.3% 3.88%, 5/15/18 700,000 798,438 4.75%, 8/15/17 1,600,000 d 1,913,501 Total Bonds and Notes (cost $96,494,453) Face Amount Covered by Options.0% Contracts ($) Value ($) Call Options 3-Month Floor USD LIBOR-BBA Interest Rate, January 2009@ 2.50 (cost $14,740) 7,650,000 e 0 8 Principal Short-Term Investments.4% Amount ($) Value ($) U.S. Treasury Bills; 0.19%, 1/2/09 (cost $464,998) 465,000 c Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $540,000) 540,000 f Investment of Cash Collateral for Securities Loaned32.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $37,082,300) 37,082,300 f Total Investments (cost $134,596,491) 131.1% Liabilities, Less Cash and Receivables (31.1%) Net Assets 100.0% LIBOR-BBALondon Interbank Offered Rate British Bankers Association. a On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c All or partially held by a broker as collateral for open financial futures positions. d All or a portion of these securities are on loan. At December 31, 2008, the total market value of the funds securities on loan is $38,613,737 and the total market value of the collateral held by the fund is $40,568,178, consisting of cash collateral of $37,082,300 and letters of credit valued at $3,485,878. e Non-income producing security. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies 96.6 Corporate Bonds 1.5 Short-Term/ Options .0 Money Market Investments 33.0  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF FINANCIAL FUTURES December 31, 2008 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 12/31/2008 ($) Financial Futures Long U.S. Long Bond 92 12,700,312 March 2009 See notes to financial statements. STATEMENT OF OPTIONS WRITTEN December 31, 2008 Face Amount Covered by Contracts ($) Value ($) Call Options U.S. Treasury 5 Year Notes, January 2009 @ 118.5 1,800,000 a (21,938) U.S. Treasury 10 Year Notes, January 2009 @ 127.5 500,000 a (4,453) Put Options U.S. Treasury 5 Year Notes, January 2009 @ 118.5 1,800,000 a (11,953) U.S. Treasury 10 Year Notes, January 2009 @ 127.5 500,000 a (13,203) (Premiums received $64,635) a Non-income producing security. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES December 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $38,613,737)Note 1(b): Unaffiliated issuers 96,974,191 113,602,933 Affiliated issuers 37,622,300 37,622,300 Cash 187,929 Dividends and interest receivable 1,459,098 Receivable for shares of Beneficial Interest subscribed 47,925 Prepaid expenses 20,526 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3 (b) 32,017 Liability for securities on loanNote 1(b) 37,082,300 Payable for futures variation marginNote 4 310,500 Outstanding options written, at value (premiums received $64,635)See Statement of Options Written 51,547 Payable for shares of Beneficial Interest redeemed 27,194 Interest payable 24 Accrued expenses 54,476 Net Assets ($) Composition of Net Assets ($): Paid-in capital 102,647,146 Accumulated undistributed investment incomenet 107,120 Accumulated net realized gain (loss) on investments (4,200,639) Accumulated net unrealized appreciation (depreciation) on investments and options transactions (including $187,196 net unrealized appreciation on financial futures) 16,829,026 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial interest authorized) 5,965,721 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Year Ended December 31, 2008 Investment Income ($): Income: Interest 4,012,275 Dividends; Affiliated issuers 18,712 Income from securities lending 255,558 Total Income Expenses: Management feeNote 3(a) 557,694 Shareholder servicing costsNote 3(b) 163,764 Auditing fees 40,870 Registration fees 23,836 Legal fees 19,705 Prospectus and shareholders reports 12,854 Trustees fees and expensesNote 3(c) 10,980 Custodian feesNote 3(b) 8,781 Loan commitment feesNote 2 1,215 Interest expenseNote 2 24 Miscellaneous 17,477 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (246,478) Lessreduction in fees due to earnings creditsNote 1(b) (4,345) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 1,969,869 Net realized gain (loss) on options transactions 95,942 Net realized gain (loss) on financial futures 539,452 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and options transactions [including $139,258 net unrealized appreciation on financial futures] 13,310,750 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet Capital Share Transactions (Shares): Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended December 31, Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus U.S.Treasury Long Term Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company. The funds investment objective is to seek to maximize total return, consisting of capital appreciation and current income.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures and options are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. The fund adopted Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. 16 Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices Level 2Other Significant Observable Inputs 0 Level 3Significant Unobservable Inputs 0 0 Total  Other financial instruments include derivative instruments such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument and written options contracts which are shown at value. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
